           Case 1:19-cv-07815-GHW Document 22 Filed 09/29/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 9/29/2020
 ------------------------------------------------------------- X
                                                               :
 CHANDRA K. BARRETT,                                           :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:19-cv-07815-GHW
                              -against-                        :
                                                               :                  ORDER
 RUBEN R. ROSARIO and ASPEN                                    :
 LANDSCAPING CONTRACTING, INC.                                 :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court will hold a teleconference in this matter on October 16, 2020 at 1:00 p.m. The

parties are directed to the Court’s Emergency Rules in Light of COVID-19, which are available on

the Court’s website, for the dial-in number and other relevant instructions. The parties are

specifically directed to comply with Rule 2(C) of the Court’s Emergency Rules.

         The parties are hereby ORDERED to submit a joint status letter and a Proposed Amended

Civil Case Management Plan and Scheduling Order in PDF format by no later than October 9, 2020.

The parties shall use this Court’s form Proposed Case Management Plan and Scheduling Order

available at the Court’s website (http://nysd.uscourts.gov/judge/Woods).

         The Clerk of Court is directed to mark this case as no longer stayed and to terminate the

motion pending at Dkt. No. 21.

         SO ORDERED.

Dated: September 29, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
